El Juez Asooiado SeñOR Wolf,
emitió la opinión del tribunal.
Este fué un caso en el cual el apelado inició un procedimiento sumario ejecutivo en agosto 9, 1921, en cobro de un crédito hipotecario. Se celebró la subasta y • el deudor trata de anular los procedimientos. La obligación hipotecaria se alegó que había vencido debido a la falta de pago de los intereses, pero el deudor alegó que no debíá intereses algunos. La corte resolvió en contra de él.
La subasta de la casa hipotecada tuvo lugar en noviem-bre 3 de 1921. En mayo de ese año el acreedor había some-tido al deudor una cuenta corriente por una suma mucho mayor que los intereses, pero los plazos de intereses esta-ban incluidos en la cuenta corriente. Fué establecida una acción en cobro de esta cantidad, pero quedó suspendida por una declaración de quiebra y una orden.
En julio 27 de 1921, el apelante radicó en la Corte de Distrito de los Estados Unidos una petición de quiebra. In-cluida en las deudas presentadas por el quebrado estaba la cuenta presentada por el acreedor en mayo y que compren-día los intereses vencidos. Subsiguientemente hubo un con-venio (composition) aceptado por los acréedores del .que-brado, pero el apelado no intervino en los procedimientos de composición.
La composición acordada fué del quince por ciento de las deudas y es un hecho que el acreedor hipotecario aceptó úl-timamente el quince por ciento de toda la cuenta de mayo que fué sometida. El demandante sostiene que este pago y aceptación canceló toda la deuda pendiente. La oferta en *42composición fue confirmada, sin embargo, en diciembre 3, 1921. En esa fecha la venta en pública subasta era una transacción enteramente consumada, habiendo tenido lugar en 3 de noviembre de 1921. La relación de deudas en el caso de quiebra, siendo voluntaria, fué preparada por el quebrado y de los autos resulta muy probable que cuando el acreedor Centeno aceptó el cheque en la composición él no creyó que era por toda la reclamación presentada en mayo incluyendo los intereses de la hipoteca. Se admitió en la vista que el pago en composición a Centeno se hizo después de haberse consumado la venta.
De todos modos, en ningún momento antes de terminar el procedimiento hipotecario el acreedor había hecho gestión alguna para aceptar el pago y en realidad ninguna hizo. De modo que la Corte de Distrito de Humacao tenía completa jurisdicción y facultad para proceder a la subasta y venta, de la propiedad hipotecada. Por haber recibido de hecho el acreedor en el procedimiento de quiebra el quince por ciento de los intereses vencidos sobre la hipoteca tendría derecho el apelante al cobro de los mismos en una acción sobre cobro de lo indebido, pero nada de lo hecho después de la venta podía tener efecto retroactivo.
Además, el contrato de hipoteca disponía que toda la' obli-gación quedaría vencida si el deudor dejaba de verificar el pago de tres mensualidades de intereses. Tal falta ocurrió y la hipoteca quedó vencida. Podríamos dudar, sin resolver, si el pago de los intereses hecho subsiguientemente podía anular todo el procedimiento hipotecario.

La sentencia apelada debe ser confirmada.